                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION – FLINT


IN RE:

         CHRISTOPHER D. WYMAN,                                 Case No. 12-32264
                                                               Chapter 7 Proceeding
            Debtor.                                            Hon. Daniel S. Opperman
_______________________________________/
SAMUEL D. SWEET, Chapter 7 Trustee,

                Plaintiff,

v.                                                             Adv. Proc. No. 20-3012

BARBARA DUGGAN and
MICHAEL TINDALL,

            Defendants.
_______________________________________/

          OPINION AND ORDER DENYING DEFENDANT/COUNTER-CLAIMANT
             MICHAEL TINDALL’S CORRECTED 2ND MOTION AND BRIEF
                  TO DISMISS AMENDED COMPLAINT FOR LACK OF
                 SUBJECT MATTER JURISDICTION (DOCKET NO. 60)

         In an Opinion and Order dated September 30, 2020 (Docket No. 42), the Court denied

Defendant/Counter-Claimant Michael Tindall’s Motion to Dismiss the Plaintiff Trustee’s

Amended Complaint for Lack of Subject Matter Jurisdiction. That Opinion and Order addressed

Mr. Tindall’s argument that the Trustee lacks standing to pursue this action:


          11 U.S.C. § 704 defines the duties of a chapter 7 bankruptcy trustee.
         Specifically, Section 704(a)(5) provides that a “trustee shall . . . if a purpose
         would be served, examine proofs of claims and object to the allowance of any
         claim that is improper.” Clearly, the Trustee here has a duty to examine claims
         such as the claim at issue here, and, if the facts warrant, seek a determination as to
         satisfaction of such claim. The potential injury would be to the bankruptcy estate,
         rather than to the Plaintiff Trustee personally because the claims allowance
         process impacts potential distribution to creditors of this bankruptcy estate. This
         bestows the requisite standing upon the Plaintiff Trustee in this case. This is the
         same reason this case is not moot—Defendant Tindall asserts a secured claim is

                                                   1

     20-03012-dof     Doc 81     Filed 03/17/21        Entered 03/17/21 14:44:28      Page 1 of 3
       owed, while the Plaintiff Trustee asserts this secured claim has been satisfied.
       The Court concludes this is classic example of a live controversy in which both
       parties have an interest in the outcome.

       Rule 12(b)(1) provides that lack of subject matter jurisdiction is a basis to dismiss a case,

and Rule 12(h)(1) requires dismissal “if the court determines at any time that it lacks subject-

matter jurisdiction.”


       “Because standing is jurisdictional, a dismissal for lack of standing has the same effect as

a dismissal for lack of subject matter jurisdiction under Rule 12(b)(1).” Stalley ex rel. U.S. v.

Orlando Reg. Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (quoting Cone Corp.

v. Fla. Dep’t of Transp., 921 F.2d 1190, 1203 n.42 (11th Cir. 1991)).


       In order to demonstrate standing generally, a party must meet three elements:


       (1) Actual or threatened injury resulting from the conduct or action of another;

       (2) An injury which can be traced to the challenged conduct or action; and

       (3) The injury may be redressed by a favorable decision by the court.


In re Cormier, 382 B.R. 377, 410 (Bankr. W.D. Mich. 2008).


       The instant Motion asserts that the Court did not address his argument properly the first

time—his argument being that the Trustee lacks “constitutional standing,” and the Court only

addressed the Trustee’s statutory standing.


       First, the Court reiterates its conclusion that the Trustee has statutory standing as derived

from federal statute under 11 U.S.C. § 704. Second, the Court concludes that the Trustee has

“constitutional,” or Article III standing, because the Trustee is the proper party to request an

adjudication of this satisfaction of secured claim issue in the furtherance of his duties. United


                                                  2

  20-03012-dof          Doc 81   Filed 03/17/21       Entered 03/17/21 14:44:28      Page 2 of 3
States v. 1998 BMW “I” Convertible, 235 F.3d 397, 399 (8th Cir. 2000) (quoting Flast v. Cohen,

392 U.S. 83, 99-100 (1968))(“[T]he question is whether the person whose standing is challenged

is a proper party to request an adjudication of a particular issue.”). Accordingly, denies Mr.

Tindall’s Motion to Dismiss as the Trustee has standing to bring this Adversary Proceeding.


       WHEREFORE, IT IS HEREBY ORDERED that Defendant Michael Tindall’s Motion

To Dismiss Complaint (Docket No. 60) is DENIED.


Not for Publication




Signed on March 17, 2021




                                                 3

  20-03012-dof      Doc 81     Filed 03/17/21        Entered 03/17/21 14:44:28     Page 3 of 3
